                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

THE FORD PLANTATION CLUB, INC.,

               Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-261

       v.

NEW YORK MARINE AND GENERAL
INSURANCE COMPANY, et al.,

               Defendants.


                                           ORDER
       The Court has been advised by the parties that the above-captioned case has settled.
(Doc. 26.) Therefore, the Court directs the Clerk to ADMINISTRATIVELY CLOSE this
action. See Heape v. Flanagan, CV607-12, 2008 WL 2439736 (S.D. Ga. June 9, 2008).
       Within sixty (60) days of the date this order is entered, the parties may present a dismissal
judgment, pursuant to Federal Rule of Civil Procedure 41(a)(2), incorporating the terms of the
parties’ settlement, so the Court may retain jurisdiction to enforce the agreement. If the parties
fail to file a dismissal judgment as described above, the Court will dismiss the case with
prejudice. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994).
      SO ORDERED, this 24th day of March, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
